 



Exhibit 10.4
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
NORTHWEST BIOTHERAPEUTICS, INC.
SERIES A-1 PREFERRED STOCK WARRANT

No. PA1W-1   June 1, 2007

     This Certifies That, for value received, Toucan Capital Fund II, L.P., with
its principal office at 7600 Wisconsin Avenue, Suite 700, Bethesda, MD 20814,
and/or its designees or assigns (collectively, the “Holder”), is entitled to
subscribe for and purchase from Northwest Biotherapeutics, Inc., a Delaware
corporation, with its principal office at 18701 120th Avenue, NE, Suite 101,
Bothell, Washington 98011 (the “Company”), such number of Exercise Shares as
provided herein at the Exercise Price (each subject to adjustment as provided
herein). This Warrant is being issued in exchange for Warrant Nos. BW-2 and
BW-3, each of which was issued pursuant to the terms of the Recapitalization
Agreement, dated April 26, 2004, as amended and restated on July 30, 2004, and
as further amended from time to time, by and among the Company and the Holder
(the “Recapitalization Agreement”).
     1. Definitions. Capitalized terms used but not defined herein shall have
the meanings set forth in the Recapitalization Agreement or Related
Recapitalization Document, as applicable. As used herein, the following terms
shall have the following respective meanings:
          (a) “Series A-1 Preferred Stock” shall mean the Series A-1 Cumulative
Convertible Preferred Stock, par value, $0.001 per share of the Company.
          (b) “Capital Stock” shall mean any equity securities of the Company,
of any classes or series, and any securities directly or indirectly convertible
into or exchangeable or exercisable for any equity securities.
          (c) “Exercise Period” shall mean the period commencing on the date of
issuance of this Warrant and ending seven (7) years after April 17, 2006.
          (d) “Exercise Price” shall mean $0.40 per share (subject to adjustment
pursuant to Section 5) if exercised for Series A-1 Preferred Stock (with each
such share of Series A-1 Preferred convertible into 40 shares of Common Stock at
$0.01 per share, subject to adjustment for stock splits, reverse stock splits,
stock dividends and similar adjustments), and shall mean $0.01 per share if
exercised for any other class or series of Capital Stock of the Company.
          (e) “Exercise Shares” shall mean 2,481,705 shares of Series A-1
Preferred Stock, plus additional shares of Series A-1 Preferred Stock (the
“Additional Exercise Shares”)

1



--------------------------------------------------------------------------------



 



attributable to accrued and unpaid dividends on 827,235 shares of Series A-1
Preferred Stock (the “Holder’s Series A-1 Shares”), which constitute a portion
of the shares represented by Certificate No. CPA1-1, from the date of issuance
of the applicable Series A-1 Preferred Stock until the date of conversion of
such Series A-1 Preferred Stock into Common Stock or, if earlier, the date of
exercise of this Warrant. The number of Additional Exercise Shares shall equal
300% multiplied by the number of shares attributable to accrued and unpaid
dividends on the Holder’s Series A-1 Shares (calculated on the basis of $1.60
per share).
     2. Exercise of Warrant. The rights represented by this Warrant may be
exercised in whole or in part at any time or times during the Exercise Period,
by delivery of the following to the Company at its address set forth above (or
at such other address as it may designate by notice in writing to the Holder):
          (a) An executed Notice of Exercise in the form attached hereto;
          (b) Payment of the Exercise Price either (i) in cash or by check, or
(ii) by cancellation of indebtedness; and
          (c) This Warrant.
     Upon the exercise of the rights represented by this Warrant, a certificate
or certificates for the Exercise Shares so purchased, registered in the name of
the Holder or persons affiliated with the Holder, if the Holder so designates,
shall be issued and delivered to the Holder within a reasonable time after the
rights represented by this Warrant shall have been so exercised. In the event
that this Warrant is being exercised for less than all of the then-current
number of Exercise Shares purchasable hereunder, the Company shall, concurrently
with the issuance by the Company of the number of Exercise Shares for which this
Warrant is then being exercised, issue a new Warrant exercisable for the
remaining number of Exercise Shares purchasable hereunder.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
     2.1 Net Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one Exercise Share is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant by payment of cash, the Holder may elect to receive shares equal to the
value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise in which event the
Company shall issue to the Holder a number of Exercise Shares computed using the
following formula:
X = Y (A-B)
          A

             
 
  Where   X =   the number of Exercise Shares to be issued to the Holder

2



--------------------------------------------------------------------------------



 



             
 
      Y =   the number of Exercise Shares purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, that portion of the Warrant
being canceled (at the date of such calculation)
 
           
 
      A =   the fair market value of one Exercise Share (at the date of such
calculation)
 
           
 
      B =   Exercise Price (as adjusted to the date of such calculation)

     For purposes of the above calculation, the fair market value of one
Exercise Share shall be determined by the Company’s Board of Directors in good
faith; provided, however, that in the event that this Warrant is exercised
pursuant to this Section 2.1 in connection with the Company’s initial public
offering of its Common Stock, the fair market value per share shall be the
product of (i) the per share offering price to the public of the Company’s
initial public offering, and (ii) the number of shares of Common Stock into
which each Exercise Share is convertible at the time of such exercise.
     2.2 Securities for Which Warrant is Exercisable. This Warrant shall be
exercisable, in whole or in part, and from time to time, for Series A-1
Preferred Stock.
     3. Covenants of the Company.
          3.1 Covenants as to Exercise Shares. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of the series of equity securities comprising the Exercise Shares and the
Company’s Common Stock to provide for the exercise of the rights represented by
this Warrant and the subsequent conversion of the Exercise Shares. If at any
time during the Exercise Period the number of authorized but unissued shares of
such series of the Company’s Capital Stock shall not be sufficient to permit
exercise of this Warrant or the subsequent conversion of the Exercise Shares,
then, in addition to such other remedies as may be available to Holder,
including, without limitation, the exercise of Holder’s right of first refusal
set forth in Section 2.7(f) of the Recapitalization Agreement, the Company will
take such corporate action as shall be necessary to increase its authorized but
unissued shares of such series of the Company’s equity securities or the
Company’s Common Stock, as appropriate, to such number of shares as shall be
sufficient for such purposes.
          3.2 Notices of Record Date. In the event of any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, the Company shall mail to the Holder, at least ten (10) days
prior to the date specified herein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution.
          3.3 No Impairment. The Company shall not, by amendment of its Charter
or through a reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action,
omission or agreement, avoid or seek to avoid the

3



--------------------------------------------------------------------------------



 



observance or performance of any of the terms to be observed or performed by the
Company under and/or in connection with this Warrant, but shall at all times in
good faith use best efforts to assist in carrying out of all the provisions of
and/or relating to this Warrant and in taking all such action as may be
necessary or appropriate to protect Holder’s rights, preferences and privileges
under and/or in connection with this Warrant against impairment. The Holder’s
rights, preferences and privileges granted under and/or in connection with this
Warrant may not be amended, modified or waived without the Holder’s prior
written consent, and the documentation providing for such rights, preferences
and privileges will specifically provide as such.
          3.4 Registration Rights. The Company agrees that the Underlying Shares
(as defined below) shall be “registrable securities” (or terms of similar
impact) under any agreement executed by the Company as part of the Anticipated
Equity Financing, or any other agreement executed by the Company in lieu of,
and/or in addition to, the Anticipated Equity Financing, in each case, for
purposes of providing registration rights under the Act to holders of shares of
capital stock of the Company, and the Company shall ensure that any such
agreement conforms with the requirements of this Section 3.4. Such registration
rights may not be amended, modified or waived without the prior written consent
of the Holder.
     4. Representations of Holder.
          4.1 Acquisition of Warrant for Personal Account. The Holder represents
and warrants that it is acquiring the Warrant, the Exercise Shares and the
shares of Common Stock issuable upon conversion of the Exercise Shares (the
“Underlying Shares”) solely for its account for investment and not with a view
to or for sale or distribution of said Warrant, Exercise Shares or Underlying
Shares, or any part thereof except in compliance with applicable federal and
state securities laws. The Holder also represents that the entire legal and
beneficial interests of the Warrant, the Exercise Shares and the Underlying
Shares the Holder is acquiring is being acquired for, and will be held for, its
account only.
          4.2 Securities Are Not Registered.
                  (a) The Holder understands that the Warrant, the Exercise
Shares and the Underlying Shares have not been registered under the Securities
Act of 1933, as amended (the “Act”) on the basis that no distribution or public
offering of the stock of the Company is to be effected by the Holder. The Holder
realizes that the basis for the exemption may not be present if, notwithstanding
its representations, the Holder has a present intention of acquiring the
securities for a fixed or determinable period in the future, selling (in
connection with a distribution or otherwise), granting any participation in, or
otherwise distributing the securities. The Holder has no such present intention.
                  (b) The Holder recognizes that the Warrant, the Exercise
Shares and the Underlying Shares must be held indefinitely unless they are
subsequently registered under the Act or an exemption from such registration is
available; provided, however, the parties acknowledge and agree that the Company
has an obligation to register the Underlying Shares as provided in the
Recapitalization Agreement and the Convertible Preferred Stock Term Sheet.

4



--------------------------------------------------------------------------------



 



                  (c) The Holder is aware that neither the Warrant, the Exercise
Shares nor the Underlying Shares may be sold pursuant to Rule 144 adopted under
the Act unless certain conditions are met, including, among other things, the
existence of a public market for the shares, the availability of certain current
public information about the Company, the resale following the required holding
period under Rule 144 and the number of shares being sold during any three month
period not exceeding specified limitations.
          4.3 Disposition of Warrant, Exercise Shares and Underlying Shares.
          The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
          4.4 Accredited Investor Status. The Holder is an “accredited investor”
as defined in Regulation D promulgated under the Act.
     5. Adjustment of Exercise Price and Exercise Shares.
          5.1 Changes in Securities. In the event of changes in the series of
equity securities of the Company comprising the Exercise Shares by reason of
stock dividends, splits, recapitalizations, reclassifications, combinations or
exchanges of shares, separations, reorganizations, liquidations, or the like,
the number and class of Exercise Shares available under the Warrant in the
aggregate and the Exercise Price shall be correspondingly adjusted to give the
Holder of the Warrant, on exercise for the same aggregate Exercise Price, the
total number, class, and kind of shares as the Holder would have owned had the
Warrant been exercised prior to the event and had the Holder continued to hold
such shares until after the event requiring adjustment. For purposes of this
Section 5, the “Aggregate Exercise Price” shall mean the aggregate Exercise
Price payable in connection with the exercise in full of this Warrant. The form
of this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.
          5.2 Reserved.

5



--------------------------------------------------------------------------------



 



          5.3 Dilutive Issuances. Notwithstanding any other provision of this
Warrant or other documents, if at any time prior to completion of the exercise
of this Warrant, the Company issues or sells or is deemed to have issued or sold
additional shares of Capital Stock (including, without limitation, in the event
that the nominal or effective price of any Capital Stock is amended after
issuance), for a nominal or effective price less than the then effective
Exercise Price (expressed on a Common Stock equivalent basis—i.e., initially
$0.04 per share) (a “Dilutive Issuance”), then and in each such case, as of the
opening of business on the date of such issue or sale, the then existing
Exercise Price (on a Common Stock equivalent basis) shall be reduced to the
price at which such shares are issued or sold, or deemed to be issued or sold,
and the number of Exercise Shares shall be increased proportionately, so that
after such adjustment the aggregate Exercise Price payable hereunder for the
increased number of Warrant Shares shall be the same as the aggregate Exercise
Price payable for the Warrant Shares immediately prior to such adjustment. For
purposes of this Section 5.3, the Company will be deemed to have issued or sold
additional shares of Capital Stock if it issues any security or instrument
directly or indirectly convertible or exercisable into, or exchangeable for, any
Capital Stock, or if it promises, undertakes, commits, agrees or enters into any
letter of intent to do so (including by reducing the nominal or effective
exercise price or nominal or effective conversion price of a security directly
or indirectly exercisable, convertible or exchangeable for Capital Stock).
Notwithstanding the foregoing, (i) no further adjustment of the Exercise Price
shall be made as a result of the actual issuance of shares of Common Stock upon
the conversion, exercise or exchange of any such instrument or in satisfaction
of any such undertaking, commitment, agreement or letter of intent, and (ii) no
adjustment of the Exercise Price shall be made as a result of the actual
issuance of any shares of Capital Stock pursuant to the exercise of those
certain options to purchase up to 35,000 shares of Common Stock at a purchase
price of $0.0001 per share that were outstanding on April 26, 2004 and held by
members of the Board of Directors of the Company.
          5.4 Certificate of Adjustments. Upon each adjustment of the Exercise
Price and/or Exercise Shares, the Company shall promptly notify the Holder in
writing and furnish the Holder with a certificate of its Chief Financial Officer
setting forth such adjustment and the facts upon which such adjustment is based.
     6. Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) to be issued upon exercise of this Warrant
shall be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share. If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then current fair market value of one Exercise Share by such fraction.
     7. Transfer of Warrant. Subject to applicable laws, this Warrant and all
rights hereunder are transferable, in whole or in part, at any time or times by
the Holder, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign a
customary investment letter in form and substance reasonably satisfactory to the
Company.

6



--------------------------------------------------------------------------------



 



     8. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
     9. Amendment. Any term of this Warrant may be amended or waived only with
the written consent of the Company and the Holder .
     10. Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given upon actual delivery to the
recipient. All communications shall be sent to the Company and to the Holder at
the addresses listed on the signature page hereof or at such other address as
the Company or Holder may designate by ten (10) days advance written notice to
the other parties hereto.
     11. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
Delaware as applied to agreements among Delaware residents, made and to be
performed entirely within the State of Delaware without giving effect to
conflicts of laws principles.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Warrant to be executed by
its duly authorized officer as of the date first written above.

                      Northwest Biotherapeutics, Inc.    
 
               
 
  By:                          
 
               
 
  Name:                          
 
               
 
  Title:                          
 
                    Address:   18701 120th Avenue, NE             Suite 101    
        Bothell, WA 98011             Fax: (425) 608-3009    

ACKNOWLEDGED AND AGREED:
Toucan Capital Fund II, L.P.

         
By:
       
 
 
 
   
Name:
       
 
       
 
       
Title:
       
 
       
 
       
Address:
  7600 Wisconsin Avenue    
 
  Suite 700    
 
  Bethesda, MD 20814    
 
  Fax: (240) 497-4065    

[Signature Page to Warrant No. PA1W-1]

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: Northwest Biotherapeutics, Inc.
     (1) o The undersigned hereby elects to purchase ___shares of ___(the
“Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”) pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.
          o The undersigned hereby elects to purchase ___shares of ___(the
“Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”) pursuant
to the terms of the net exercise provisions set forth in Section 2.1 of the
attached Warrant, and shall tender payment of all applicable transfer taxes, if
any.
     (2) Please issue a certificate or certificates representing said Exercise
Shares in the name of the undersigned or in such other name as is specified
below:

         
 
 
 
(Name)    
 
       
 
       
 
       
 
       
 
  (Address)    

     (3) The undersigned represents that (i) the aforesaid Exercise Shares are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares,
except in accordance with applicable federal and state securities laws; (ii) the
undersigned is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision regarding its investment in the Company; (iii) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (iv) the undersigned understands that Exercise
Shares issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (v) the undersigned is aware that the aforesaid
Exercise Shares may not be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met and until the undersigned has
held the shares for the number of years prescribed by Rule 144, that among the
conditions for use of the Rule is the availability of current information to the
public about the Company; and (vi) the undersigned agrees not to make any
disposition of all or any part of the aforesaid shares of Exercise Shares unless
and until there is then in effect a registration statement under the Securities
Act covering such proposed disposition and such

1



--------------------------------------------------------------------------------



 



disposition is made in accordance with said registration statement or unless
such transaction is in compliance with applicable federal and state securities
laws.

         
 
  (Signature)    
 
       
(Date)
  (Print name)    

2



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form
and supply required information. Do not use this
form to purchase shares.)
     For Value Received, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to
Name:
(Please Print)
Address:
(Please Print)
Dated: __________, 20__
Holder’s
Signature:
Holder’s
Address:
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

3